     1:20-cv-02180-RMG-SVH      Date Filed 06/26/20   Entry Number 7   Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Herbert Demond York,                     )     C/A No.: 1:20-2180-RMG-SVH
                                          )
                   Plaintiff,             )
                                          )
         v.                               )
                                          )           ORDER AND NOTICE
 Warden Terry Wallace; Assistant          )
 Warden Kim Jones; Mental Health          )
 Counselor Mr. Goodson; Lt. Y.            )
 Lewis; Lt. Homes; and Capt.              )
 Martin,                                  )
                                          )
                   Defendants.            )
                                          )

       Herbert Demond York (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint pursuant to 42 U.S.C. § 1983 against the

following employees at Kirkland Reception and Evaluation Center: Warden

Terry Wallace; Assistant Warden Kim Jones; Mental Health Counselor Mr.

Goodson; Lt. Y. Lewis; Lt. Homes; and Capt. Martin (collectively

“Defendants”). Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local

Civ. Rule 73.02(B)(2)(d) (D.S.C.), the undersigned is authorized to review such

complaints for relief and submit findings and recommendations to the district

judge.

I.     Factual and Procedural Background

       Plaintiff alleges that on May 12, 2020, he was told to pack his personal

property because Lewis stated she did not want Plaintiff in her dorm. [ECF
      1:20-cv-02180-RMG-SVH   Date Filed 06/26/20   Entry Number 7   Page 2 of 7




No. 1 at 11]. Homes and Lewis later explained that Goodson and another

mental health counselor placed him on suicide watch. Id. Plaintiff states that

he never stated at any time that he was suicidal or wanted to hurt himself. 1

Id. Plaintiff alleges he was stripped of his personal property and placed in a

call that was not clean and was not a “suicide cell.” Plaintiff alleges all

defendants knew he has mental illness and being placed in isolation can make

mental illness worse. Id. Plaintiff states he never received an incident report

or mental health report and believes Defendants were retaliating against him

for filing grievances about his First and Fourteenth Amendment rights. Id. at

12.

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may


1The undersigned notes Plaintiff’s previous filings in York v. Capers, C/A No.
1:20-1367-RMG-SVH, at ECF No. 1 and 11, indicate he has a history of
reporting that he is feeling suicidal or that he wants to hurt himself. A district
court may take judicial notice of materials in the court’s own files from prior
proceedings. See Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir.
1989) (noting that the most frequent use of judicial notice is in noticing the
content of court records); Fletcher v. Bryan, 175 F.2d 716, 717 (4th Cir. 1949).

                                        2
  1:20-cv-02180-RMG-SVH      Date Filed 06/26/20   Entry Number 7   Page 3 of 7




be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it


                                       3
    1:20-cv-02180-RMG-SVH    Date Filed 06/26/20   Entry Number 7   Page 4 of 7




clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    No Factual Allegations Against Martin and Wallace

       To state a plausible claim for relief under 42 U.S.C. § 1983,2 an

aggrieved party must sufficiently allege that he was injured by “the

deprivation of any [of his or her] rights, privileges, or immunities secured by

the [United States] Constitution and laws” by a “person” acting “under color of

state law.” See 42 U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1230 (3d ed. 2014). 1 To assert a

viable § 1983 claim against a state official, Plaintiff must allege a causal

connection or affirmative link between the conduct of which he complains and

the official sued. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (providing that



2 Plaintiff’s complaint is before this court pursuant to 42 U.S.C. § 1983. Section
1983 is the procedural mechanism through which Congress provided a private
civil cause of action based on allegations of federal constitutional violations by
persons acting under color of state law. The purpose of § 1983 is to deter state
actors from using badge of their authority to deprive individuals of their
federally guaranteed rights and to provide relief to victims if such deterrence
fails.
                                       4
  1:20-cv-02180-RMG-SVH       Date Filed 06/26/20   Entry Number 7   Page 5 of 7




a plaintiff in a § 1983 action must plead that the defendant, through his own

individual actions, violated the Constitution). As Plaintiff asserts no factual

allegations against Wallace and Martin, these Defendants are subject to

summary dismissal.

            2.    Failure to State a Claim

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear that a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

      Plaintiff’s complaint does not contain sufficient factual allegations of

constitutional   wrongdoing     or   discriminatory    actions   attributable      to

Defendants. Although Plaintiff alleges Lewis stated she did not want Plaintiff

on her dorm, he also states that the suicide watch was ordered by mental

health counselors. Plaintiff’s only factual allegation concerning Homes is that

he advised Plaintiff of the order to be placed on suicide watch. Finally, to the


                                       5
  1:20-cv-02180-RMG-SVH      Date Filed 06/26/20   Entry Number 7   Page 6 of 7




extent Plaintiff disagrees with the orders of the mental health counselors, he

has not provided sufficient facts to show a constitutional violation. Although

the provision of medical care by prison officials is not discretionary, the type

and amount of medical care is discretionary. See Brown v. Thompson, 868 F.

Supp. 326 (S.D. Ga. 1994). Further, a disagreement as to the proper treatment

to be received does not in and of itself state a constitutional violation. See

Smart v. Villar, 547 F. 2d 112 (10th Cir. 1976); Lamb v. Maschner, 633 F. Supp.

351, 353 (D. Kan. 1986). Mistakes of medical judgment are not subject to

judicial review in a § 1983 action. Russell v. Sheffer, 528 F. 2d 318, 319 (4th

Cir. 1975). Accordingly, Plaintiff’s complaint is subject to summary dismissal.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by July 17, 2020, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the


                                       6
  1:20-cv-02180-RMG-SVH    Date Filed 06/26/20   Entry Number 7   Page 7 of 7




district court that the claims be dismissed without leave for further

amendment.

     IT IS SO ORDERED.



June 26, 2020                            Shiva V. Hodges
Columbia, South Carolina                 United States Magistrate Judge




                                    7
